                                                            r-----
             Case 1:20-cv-03632-LLS Document 3 Filed 09/02/20   Page- 1·•-of 1
[ :JR IGIN AL                                                ·L SDC so,Y
                                                                 DO(T \ l ENT                       I
                                                                 l:. Li·. t r RO~ICALLY FILED
    UNITED STATES DISTRICT COURT                                 Due +1 :
    SOUTHERN DISTRICT OF NEW YORK
                                                                 DA TE F. ~D:_   f_/_1.,,_/_1.,0_
    RUBEN VILLAR BRITO ,

                                   Plaintiff ,             20 Civ . 3632 (LLS)

                     - against -                                   ORDER

    CLIFFORD INGLES and EAN HOLDINGS ,
    LLC ,

                                   Defendants .

         Plaintiff having filed his complaint on May 9 , 2020 , and

    fourteen days having passed since the Court ' s August 13 , 2020

    order (Dkt . No . 2) directing plaintiff to file an affidavit

    showing proof of service or good cause for lack of service , and

    no such showing having been made , this action is dismissed

    without prejudice .

         So ordered .

    Dated:      New York , New York
                September 2 , 2020



                                                   LOUIS L . STANTON
                                                       U. S . D. J .
